





CITATION:
Davis v. Crawford, 2011
          ONCA 423



DATE:
201106010



DOCKET: C50603



COURT OF APPEAL FOR ONTARIO



Goudge, Simmons, Cronk, Armstrong and Lang JJ.A.



BETWEEN



Elizabeth Mary Davis



Respondent
          (Applicant)



and





Lawrence
          William Crawford



Appellant (Respondent)



Erin L. Reid, for the appellant



William R. Clayton,
          for the respondent



Heard: February 9, 2011

Reasons released: April 14, 2011



COSTS ENDORSEMENT



[1]

Costs of the appeal are to the
    respondent, Elizabeth Mary Davis, on a partial
indemnity
basis fixed in the amount of $11,000 inclusive of disbursements and applicable
    taxes.


Signed:           S. T.
    Goudge J.A.

Janet
    Simmons J.A.

E.
    A. Cronk J.A.

Robert
    P. Armstrong J.A.

S.
    E. Lang J.A.


